Case 19-18994-VFP Doc 40 Filed 05/24/19 Entered 05/25/19 00:40:15                            Desc Imaged
81,7('67$7(6%$1.5837&<&2857
                       Certificate of Notice Page 1 of 3
',675,&72)1(:-(56(<
&DSWLRQLQ&RPSOLDQFHZLWK'1-/%5 E

 3(5.,16 &2,( //3
 6FKX\OHU * &DUUROO SUR KDF YLFH SHQGLQJ
 -HIIUH\ ' 9DQDFRUH
  5RFNHIHOOHU 3OD]D QG )ORRU                                         Order Filed on May 22, 2019
 1HZ <RUN 1<                                                   by Clerk
 7HOHSKRQH                                                   U.S. Bankruptcy Court
                                                                          District of New Jersey


,Q5H                                                                             9)3
                                                           &DVH1XPEHUBBBBBBBBBBBBBBBBBBBBB
0$5,1( (19,5210(17$/ 5(0(',$7,21                                                      0D\  
                                                           +HDULQJ'DWHBBBBBBBBBBBBBBBBBBBBB
*5283 //& HW DO

                                     'HEWRUV                                            9LQFHQW ) 3DSDOLD
                                                           -XGJHBBBBBBBBBBBBBBBBBBBBB

                                                                                              
                                                           &KDSWHUBBBBBBBBBBBBBBBBBBBBB



                 5HFRPPHQGHG/RFDO)RUP               )ROORZHG
                                                       ✔                   0RGLILHG




                                           25'(55((;7(16,212)7,0(
                                                 72),/(6&+('8/(6

        7KHUHOLHIVHWIRUWKRQWKHIROORZLQJSDJHLVKHUHE\25'(5('




          DATED: May 22, 2019
Case 19-18994-VFP        Doc 40 Filed 05/24/19 Entered 05/25/19 00:40:15                Desc Imaged
                              Certificate of Notice Page 2 of 3



           7KHFRXUWKDYLQJQRWHGWKHGHEWRU¶VUHTXHVWWRH[WHQGWLPHWRILOHVFKHGXOHVDQGIRUJRRG
    FDXVHVKRZQLWLV


           25'(5('WKDWWKHGHEWRU¶VUHTXHVWLV
                                                                                            *
                                                                           -XQH 
           *UDQWHG7KHGHDGOLQHWRILOHVFKHGXOHVLVH[WHQGHGWRBBBBBBBBBBBBBBBBBBBBBB
           ✔

           'HQLHG

                *without prejudice to Debtor's right to seek a further extension.




                                                                                            UHY




                                                    
        Case 19-18994-VFP              Doc 40 Filed 05/24/19 Entered 05/25/19 00:40:15                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-18994-VFP
Marine Environmental Remediation Group L                                                                   Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: May 22, 2019
                                      Form ID: pdf903                    Total Noticed: 2

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 24, 2019.
db              Marine Environmental Remediation Group LLC,   Pier 3 Roosevelt Roads,   Ceiba, PR 00735
aty            +Schuyler G. Carroll,   Perkins Coie, LLP,   30 Rockefeller Plaza,   22nd Floor,
                 New York, NY 10112-2299

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 24, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 22, 2019 at the address(es) listed below:
              Anthony Sodono, III     on behalf of Interested Party Anthony Sodono, III asodono@msbnj.com
              Brian Thomas Crowley    on behalf of Other Prof. Brian T. Crowley bcrowley@mchfirm.com,
               bcrowley@mcdonnellcrowley.com
              Fran B. Steele    on behalf of U.S. Trustee    U.S. Trustee Fran.B.Steele@usdoj.gov
              Jeffrey Vanacore     on behalf of Debtor    MER Group Puerto Rico LLC JVanacore@perkinscoie.com,
               DocketNYC@perkinscoie.com;scarroll@perkinscoie.com;tina-carbone-6181@ecf.pacerpro.com;nvargas@per
               kinscoie.com
              Jeffrey Vanacore     on behalf of Debtor    Marine Environmental Remediation Group LLC
               JVanacore@perkinscoie.com,
               DocketNYC@perkinscoie.com;scarroll@perkinscoie.com;tina-carbone-6181@ecf.pacerpro.com;nvargas@per
               kinscoie.com
              John M. McDonnell    jmcdonnell@mchfirm.com
              John Michael McDonnell    on behalf of Other Prof. John M. McDonnell jmcdonnell@mchfirm.com,
               NJ95@ecfcbis.com,bcrowley@mchfirm.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                              TOTAL: 8
